Title: The Committee of Secret Correspondence to Silas Deane, 1 October 1776
From: Committee of Secret Correspondence,Franklin, Benjamin,Dickinson, John,Harrison, Benjamin,Jay, John,Johnson, Thomas
To: Deane, Silas


Dear Sir,
Philadelphia October 1st 1776
Mr. Morris has communicated to us the substance of your letters to him down to the 23rd June when you was near setting out for Paris. We hope your reception there has been equal to your expectation and our wishes, indeed we have no reason to doubt it considering the countenance we have met with amongst the French Islands, and their sea ports in Europe. It woud be very agreeable and usefull to hear from you just now in order to form more certain of the designs of the French Court respecting us and our contest, especially as we learn by various ways they are fitting out a considerable squadron at Brest and Toulon. What a noble Stroke they might now Strike at Newyork. Twenty Sail of the line wou’d take the whole Fleet there consisting of between 4 and 500 Sail of Men War, Transports, Stores Ships and Prizes; was that piece of business once effected by a French Fleet we wou’d engage to give them a very good Account of Genl. Howes Army in A Short time, but alas we fear the Court of France will let Slip the Glorious opportunity and go to war by halves as we have done. We say go to war because we are of opinion they must take part in the war, sooner or later and the longer they are about it, the worse terms will they come in upon. We doubt not you will obtain from England a regular account of the proceedings of Ld. Howe and his Brother and we suppose the Generals Military opperations will be ushered into the World with an eclat beyond their true merits or at least, the conduct of our people and their present Situation will be misrepresented as ten times worse than the reality. We shall therefore State these things to you as they really are. The Fleet under Ld: Howe you know is vastly superiour to any thing we have in the Navy way; consequently where ever Ships can move they must command, therefore it was long foreseen that we cou’d not hold either Long Island or Newyork. Nevertheless as our fortifications were chiefly built with Axes and Spades the time and trouble in raising them was not mispent, for it must have been oweing to those works that they remained several Weeks at Staten Island without making any attempt. The first they did make was on Long Island when they landed 20,000 men or upwards at this time we had our Army consisting of not more than 20,000 Effective men stationed at Kings bridge, New York and on Long Island. 6 to 7000 was the whole of our Force on the latter and about 3000, of them commanded by Genl. Sullivan and Ld. Sterling turned out of the Lines took possession of some heights and intended to annoy the Enemy in their approaches. They however out General’d us, and got a body of 5000 Men between our people and the Lines, so that we were surrounded and of course came off second best, but they purchased the victory dear and many such wou’d be their ruin. Sullivan, Ld. Stirling and many other officers fell into their hands, these with privates amounted to from 800 to 1000 Men in killed, wounded and taken Prisoners. They lost a greater number in killed and wounded but we took but few prisoners as you may suppose. Genl. Howe then laid a Trap in which he fully expected to have caught every man we had on that Island, but Genl. Washington saw and frustrated his design by an unexpected and well conducted retreat across the Sound. This retreat is Spoke of on both Sides as a master Stroke.
The Enemy immediately marched up a large Body of Men opposite to Hell Gate. Our people threw up entrenchments on York Island to oppose their landing, but Shame to say it, on the day of Tryal two Brigades behaved infamously and cou’d not be Stopped by the intreatys or Threats of the General who came up in the midst of their flight.
It had been previously determined to abandon New York and most of our Cannon and military stores were removed from thence in time. The Enemy took possession of the city and incamped on the plains of Harlem. Our side occupy the Heights of Harlem, Kings bridge and Mount Washington where they have made Lines as Strong as can be. In this situation they had a Skirmish between about 1000 to 1200 men on each Side in which we gained greatly the advantage, beat them off the Feild and took three Feild pieces from them, having killed and wounded Considerable Numbers of their men. Since then the City of New York has been on Fire and its said one fifth or one sixth of it is reduced to Ashes. The Enemy charged some stragglers of our people that happened to be in New York with having set the City on Fire designedly and took that occasion as we were told to exercise some inhuman Crueltys on those poor Wretches that were in their power. They will no doubt endeavour to throw the odium of such a measure on us, but in this they will fail, for Genl. Washington previous to the evacuation of that City whilst it was in his power to do as he pleased with it, desired to know the sense of Congress, respecting the destruction of the City as many officers had given it as their opinion it would be an adviseable measure, but Congress Resolved that it should be evacuated and left unhurt as they had no doubt of being able to take it back at a future day. This will convince all the World we had no desire to burn Towns or destroy Citys but that we left such Meritorious works to grace the History of our Enemies. Upon the whole our Army near New York are not sufficiently strong to Cope with Genl. Howe in the open Feild they have therefore entrenched themselves and act on the defensive. They want better Arms, better Tents, and more Cloathing than they now have, or is in our power at this time to supply them with, consequently we cannot recruit or encrease that Army under these discouragements. Men cannot chearfully enter a service where they have the prospect of facing a powerfull Enemy and encountering the inclemencys of a hard, Cold Winter, without covering at the same time. These are discouraging circumstances but we must encounter them with double dilligence and we still have hopes to procure Cloathing partly by Importation, partly by Capture and chiefly by purchasing all that can be found on the Continent. If France means to befreind us or wishes us well they shoud send us succours in good Muskets, Blankets Cloaths Coatings and proper Stuff for Tents, and also in ammunition, but not like the Venetians wait untill we are beat and then send assistance. We are willing to pay for them, and shall be able soon as we can safely export our Tobacco and other valuable produce.
Our Northern Army is strong, well entrenched in an advantegeous Post at Tyconderago which can only be taken from them by storm as it cannot be approached in a regular manner on account of the situation. We are also formidable in the Lakes in Galleys, Boats and Gondolas under command of your freind Arnold, and that Army is better provided than the other so that we do not seem to apprehend any danger in that quarter at present. The Southern States are for the present in peace and quietness except some interruptions from the Indians who were instigated thereto by Mr. Stewart the Superintendant and other Agents from our Enemies, however they have not any cause to rejoice in those machinations as yet for the Carolineans and Virginians have attacked and beat them several times, destroyed several of thier Towns and Corn Feilds and made them repent sorely what they have done, so that we have little to apprehend on account of Indians.
The Only Sourse of uneasiness amongst us arises from the Number of Tories we find in every State. They are More Numerous than formerly and Speak more openly but Tories are now of various kinds and various principles, some are so from real attachment to Britain, some from interested views, many very many from fear of the British Force, some because they are dissatisfied with the General Measures of Congress, more because they disapprove of the Men in power and the measures in their respective States, but these different passions veiws and expectations are so combined in their Consequences that the parties affected by them, either withhold their assistance or oppose our operations and if America falls it will be oweing to such divisions more than the force of our Enemies. However there is much to be done before America can be lost and if France will but join us in time there is no danger but America will soon be established an Independant Empire and France drawing from her the principal part of those sources of Wealth and power that formerly flowed into Great Britain will immediately become the greatest power in Europe. We have given you as just a Picture of our present Situation as we can draw in the compass of a Letter, in Order that you may be well informed, but you will only impart such circumstances as you may think prudent.
Our Frigates are fine Vessels but we meet with dificulty in procuring Guns and Anchors. Our people are but young in casting the former, and we want Coals to make the latter; however these dificulties we shall surmount and are bent on building some Line of Battle Ships immediately. The success in privateering and encouragement given by the Merchants will inevitably bring Seamen amongst us, this with the measures that will be adopted to encourage the breeding of seamen amongst ourselves, will in a few Years make us respectable on the Ocean. Surely France cannot be so blind to her own Interest as to neglect this Glorious opportunity of destroying the power and humbling the pride of her natural and our declared enemy.
We make no doubt you have been made acquainted with the Negotiations of Monsr. Hortalez and in consequence thereof we conclude that you will be at no loss to obtain the supplies of Goods wanted for a particular department, notwithstanding we know that the greatest part of those Remittances that were intended you have been intercepted by one means or other. It is unfortunate and much to be regretted that those remittances have had such Ill fate, but we hope you have obtained the Goods on Credit, and you may depend that Remittances will be continued until all your engagements are discharged.
Cloathing and Tents are so much wanted for our Army, that we intreat you to apply immediately to the Court of France for a Loan of money sufficient to dispatch immediately very considerable quantities of stuff fit for Tents and of Coarse Cloths, Coatings, Stockings and such other comfortable necessarys for any Army as you can readily judge will be proper.
You will get these goods sent out direct in French Vessels or to their Islands where we can send for them but if you cou’d prevail on the Court of France to send out men of war with them it wou’d be most acceptable.
Whatever engagements you make for payment of the cost of such Cloathing and Necessarys the Congress will order sufficient Remittances to fullfill the same but in our circumstances it requires time to accomplish them.
You’l Observe the Secret Committee have given orders to Mr. Thomas Morris to procure sundry articles and dispatch them immediately, and if you succeed in the negotiation of a loan from the Court for this purpose you may employ him or act in Conjunction with him, to procure and dispatch those articles ordered by them and such others as you shall judge necessary and the Remittances to be made him will serve to refund the Loan. Should the Court decline this matter perhaps the Farmers General may be induced to advance the money or stake their Credit, for the sake of securing the Tobacco the Secret Committee will Remit to Europe. These things we throw out as hints and shall only further observe that you cannot render your injured Country more essential service at this time than by procuring these supplies immediately.
We are told our vigilant enemies have demanded of the Courts of France, Spain, and Portugal to deliver up the American Ships in their Ports, and to forbid their having any further intercourse with them, that the Court of Portugal has complyed so far as to order our Ships away on ten days notice. That France and Spain gave evasive answers. This is private uncertain intelligence, but we think you will do well, to intimate to the Ministers of those Nations, that first impressions are lasting, that the time has been when they stood much in need of American Supplies, that such time may come again, that altho we are Stiled Rebels by Britain, yet our Freindship may hereafter be of the utmost importance to those powers particularly that possess American Colonies, and that injuries now done us will not be easilly effaced. These hints and arguments you’l offer as the suggestions of your own mind and endeavour to influence them by Interest or fear from taking any part against us. On the contrary as it is evidently their Interest to encourage our Commerce, so we hope you’l be able to influence them by One Means or other to protect and Licence it in the utmost extent. We shall not take up more of your time at present but remain Sir Your very humble Servants
B FranklinRobt Morris
To Silas Deane Esqr
